DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2020 and 4/05/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested (in reference [0033] of the filed specifications):
“SETTING A ROLE IN AN APPLICATION PACKAGE” or
“AN INFORMATON PROCESSING SYSTEM, APPARATUS, AND METHOD FOR SETTING A ROLE IN AN APPLICATION PACKAGE”

The disclosure is objected to because of the following informalities:
In [0040] of the filed specifications, the term “roll” appears to be a typographical error and was likely intended to be “role”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “the tenant which receives a provision of a service using the application package” and is a dependent claim of claim 1. Claim 1 does not recite a tenant, and thus lacks proper antecedent basis. Claims 3 and 4 are dependent on claim 2 and are similarly rejected.
Claim 5 recites “in which the same role as that of the role received at the time of registration of the user information is set…” and is dependent on claim 1. However, claim 1 does not recite any features directed to registering user role information.
Claim 6 recites “wherein registration of the application package to the user information is received on the screen” and is dependent on claim 1. The “wherein” clause presents further description/definition to the parent claim. However, claim 1 does not recite any features directed to registering of the application package.
Claim 9 recites “wherein, after user information is registered, the user management unit…” and is dependent on claim 7. However, claim 7 does not recite any features directed to registering user information. Furthermore, it is unclear when registration occurs within the functions presented in claim 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2008/0163199 to Rao et al. (hereinafter, “Rao”).
As per claim 1: Rao discloses: At least one information processing apparatus comprising a circuitry that (a system and a method, wherein the system is accessible using various storage devices and computer systems [Rao, ¶0009; Fig. 1]): receives, as a package management unit, a setting of a role, which can assign a usage authority of an application package containing at least one application, with respect to the application package, (an administrator of a business system prepares installation packages containing multiple software products based on user roles or departments [Rao, ¶0008]) and permits or restricts, as a user management unit, a user to use the application package in conformity with the role, which is allocated to the user of the application, and the role, which is set in the application package (a list of users authorized to access the software packages indicated by a specific group or type of user, wherein the installer only allows a designated users to install [Rao, ¶0011]).

As per claim 2: Rao discloses all limitations of claim 1. Furthermore, Rao discloses: wherein the at least one processing apparatus receives an association between the application package and the tenant which receives a provision of a service using the application package (presenting a list of available software applications to the business system [Rao, ¶0009]).

As per claim 3: Rao discloses all limitations of claim 2. Furthermore, Rao discloses: wherein the role is a tenant manager having a function of managing the tenant or an ordinary user (roles include managers [Rao, ¶0008]).

As per claim 14: Claim 14 is different in overall scope from claim 1 but recites substantially similar subject matter as claim 1. Claim 14 is directed to a method corresponding to the functions of the information processing apparatus of claim 1. Thus, the response provided above for claim 1 is equally applicable to claim 14.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of US 8,725,645 to Montini et al. (hereinafter, “Montini”). 
As per claim 4: Rao discloses all limitations of claim 3. Furthermore, Rao discloses: (the administrator (i.e. someone who is not the “tenant manager” or “ordinary user” and sets the user roles for those categories) of the business prepares and creates the software packages based on user roles, wherein the user roles include managers (e.g. “tenant managers”), quality control, human resources, etc.  – (e.g. “ordinary users” that exclude the managers) [Rao, ¶0008]).
Rao does not disclose authenticating the administrator (“a person authorized to set the role in the application package”). However, Montini is directed to analogous art of controlling access to software applications through the use of secure software application packages [Montini, Abstract]. Montini discloses an administrator logging in with their credentials (“authenticates…a person authorized to set the role in the application package”) to add/remove software usage rights of users [Montini, col. 7, line 65 – col. 8, line 6].
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to authenticate the administrator in Rao, such as suggested in Montini. This would have improved access security to the software packages, such that only authenticated administrators would have the capability of adding/removing user access rights to software packages.

As per claim 5: Rao discloses all limitations of claim 1. Rao does not disclose the limitations of claim 5. However, Montini is directed to analogous art of controlling access to software applications through the use of secure software application packages [Montini, Abstract]. Montini discloses: wherein the user management unit sets the usage authority of the application package, in which the same role as that of the role received at the time of registration of the user information is set, to the user information (an administrator account can be setup to enable a user to add or remove users, applications, and controlling which users have access to each application in an application package; an initial user for a given account may also act as or assign administrative rights to another individual [Montini, col. 7, lines 29-38]).
Thus, it would have been obvious to a person having ordinary skill in the art before the claimed invention was effectively filed to the administrator in Rao to setup an account to manage other users, such as in Montini. This would have allowed more flexible control of the system, such as in the absence of an administrator, a user would have been able assign administrative rights to other users to add or remove user access to application packages. 

As per claim 6: Rao discloses all limitations of claim 1. The same motivation for incorporating Montini in claim 5 is also applicable to claim 6. Therefore, Rao in view of Montini disclose: wherein the user management unit provides a screen displaying while associating a list of the application package (a list of applications that can be selected for packages [Rao, ¶0016-0019; Figs. 4-6]), in which the same role as the role registered in the user information is set, with each user, and wherein registration of the application package to the user information is received on the screen (an administrator account can be setup to enable a user to add or remove users, applications, and controlling which users have access to each application in an application package; an initial user for a given account may also act as or assign administrative rights to another individual [Montini, col. 7, lines 29-38; Figs. 5-8]).

Allowable Subject Matter
Claims 7, 8, and 10-13 are allowable
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
These claims present subject matter that are not taught, or reasonably suggested, by the cited arts in the above rejections (Rao and Montini), the following relevant prior arts, or the prior arts cited in the IDS(s). Specifically, claim 7 recites two distinct entities (“a terminal device” and “at least one information processing apparatus”) that further recite various functions, as a whole and in combination thereof, that are not taught, disclose, or reasonably suggested, by the prior arts of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2016/0344771: Discloses generating a managed application package enterprise to monitor and control access of target applications contained in the package, such as enforce compliance rules pre-defined by the enterprise within the package. See [0017] & [0018].
US 2020/0097233: Discloses setting a license in each tenant and defining a role for allowing a user belonging to each tenant to use the license in the tenant. The license can be used for accessing a software package. See [0060].
US 2020/0084198: Disclose defining a role of each user within a range of a license set in the tenant. For example, if the number of licenses set in the tenant is 10 regarding use of a certain software package, up to ten users may be assigned roles for using the software package. See [0042].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        7-13-2022